Citation Nr: 0942088	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Appellant served in the United States Army Reserve from 
November 1979 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

Procedural history

In April 2000, the Appellant filed a claim of entitlement to 
service connection for bipolar disorder.  The claim was 
denied in a June 2000 rating decision which the Appellant 
appealed to the Board.  In a June 2005 decision, the Board 
denied the Appellant's claim.  In October 2005, the Appellant 
filed a Motion for Reconsideration.  The Board denied the 
Appellant's request for reconsideration in a letter dated 
January 2006.

In January 2006, the Appellant filed a claim to reopen her 
previously denied claim of entitlement to service connection 
for bipolar disorder.  In a September 2006 rating decision, 
the RO reopened and denied the Appellant's claim.  The 
Appellant disagreed with the decision and perfected her 
appeal by filing a timely substantive appeal [VA Form 9] in 
September 2007.

In September 2008, the Appellant presented sworn testimony 
during a personal Board hearing at the RO which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Appellant's VA claims 
folder.

In March 2009, the Board reopened and remanded the 
Appellant's claim of entitlement to service connection for 
bipolar disorder for further evidentiary development.  The RO 
continued the previous denial of service connection in an 
August 2009 supplemental statement of the case (SSOC).  The 
Appellant's VA claims folder has been returned to the Board 
for further appellate proceedings.

As will be set forth below, the appeal is REMANDED to the RO.  
VA will notify the Appellant if further action is required on 
her part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Appellant's claim of entitlement to service connection for 
bipolar disorder must be remanded for further evidentiary 
development.  

The Board is cognizant of the fact that the Appellant's case 
has been in adjudicative status for several years and it has 
already been remanded.  The Board wishes to assure the 
Appellant that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of 
her claim.

Reasons for remand

Service treatment records

The Appellant seeks entitlement to service connection for 
bipolar disorder, which she contends first manifested during 
a period of active duty for training [ACDUTRA] in the spring 
of 1981.  See the September 2008 Board hearing transcript.  

In March 2009, the Board remanded this case in order for the 
RO to obtain the Appellant's complete service personnel 
records and to determine the specific dates of ACDUTRA, 
INACDUTRA, or other service as a member of the Army Reserves.  
Through this evidentiary development, the RO was able to 
confirm that the Appellant attended Annual Training at Fort 
Benning, Georgia from June 13, 1981 through June 27, 1981.  

The RO has requested and obtained the Appellant's service 
treatment records from her initial period of ACDUTRA from 
November 1979 to February 1980.  However, the Appellant's 
service treatment records for the remainder of her service in 
the Army Reserves, including the subsequent period of Annual 
Training in July 1981, are absent from the claims folder.  
The Appellant's complete service treatment records, if 
available, must be obtained and associated with her claims 
folder.

Private treatment records

The Appellant has stated that she participated in a three-
week residential alcohol treatment program at the Sundown 
"M" Ranch in approximately August 1981, shortly after her 
return from Fort Benning, Georgia.  See a psychological 
evaluation by Dr. D.N. dated February 2007.  Such records are 
potentially pertinent to the Appellant's claim and they 
should be obtained, to the extent possible.

Additionally, the record indicates that the Appellant sought 
psychological treatment at the Elahan Mental Health Clinic in 
1983, was involuntarily hospitalized at the Western 
Washington State Hospital in April 1983, and was treated by 
Dr. Charles Brown of Eugene, Oregon from 1984 to 1990.  See 
the psychological evaluation by Dr. D.N. dated February 2007; 
see also the letter from Dr. J.L.S. dated April 1991 and the 
Disability Determination Services report dated April 1986.  
The records of these hospitalizations are not contained in 
the Appellant's claims folder and should be obtained, to the 
extent possible.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the appropriate 
records custodian(s) in an attempt to 
obtain the Appellant's complete service 
treatment records from her military 
service in the Army Reserves from 
November 1979 to November 1985.  Any 
response should be associated with the 
Appellant's claims folder including, if 
warranted, a finding by VBA that any 
further search for the records would be 
fruitless.

2.	VBA should attempt to obtain the 
Appellant's treatment records from the 
Sundown "M" Ranch dating from 
approximately August 1981.  All records 
so obtained should be associated with 
the claims folder.

3.	VBA should obtain any treatment or 
hospitalization records pertaining to 
the Appellant from the Elahan Mental 
Health Clinic in Vancouver, Washington, 
dated in approximately 1983.  All 
records so obtained should be 
associated with the claims folder.  

4.	VBA should obtain any treatment or 
hospitalization records pertaining to 
the Appellant from the Western State 
Hospital in Stillicum, Washington, 
dated from 1982 to 1984.  All records 
so obtained should be associated with 
the claims folder.

5.	VBA should obtain any treatment records 
from Dr. Charles Brown of Eugene, 
Oregon which pertain to the Appellant.  
All records so obtained should be 
associated with the claims folder.

6.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Appellant's claim.  If the benefit 
sought on appeal remains denied, the 
Appellant and her attorney should be 
provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


